Citation Nr: 0117031	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-20 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to VA education benefits under the provisions of 
Chapter 30, Title 38 U.S.C., for the period from 28 July 1996 
to 21 December 1998.
  




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from September 1992 to April 
1996.  This appeal arises from a January 2000 determination 
which granted the veteran VA education benefits under the 
provisions of Chapter 30, Title 38 U.S.C. (the Montgomery GI 
Bill), from 22 December 1998 to 22 June 1999.  The veteran 
appeals the effective date of the grant, seeking an earlier 
effective date. 


REMAND

In his October 2000 Substantive Appeal, the veteran requested 
a hearing before a Member of the Board of Veterans Appeals 
(Board) at an RO.  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. Inasmuch as the veteran resides in 
Cincinnati, Ohio, the Buffalo RO 
should request the veteran to specify 
whether he wants a hearing before a 
Member of the Board at the Cleveland, 
Ohio or the Louisville, Kentucky RO.

2. After the veteran has indicated his 
hearing venue preference, the Buffalo 
RO should send the veteran's Chapter 
30 VA education folder to that RO, 
which should schedule, at the first 
convenient opportunity, a hearing for 
the veteran and any witnesses before a 
Member of the Board traveling to the 
RO for the purpose of conducting such 
hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of any RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


